Casey, J. (dissenting).
I agree with the majority that the doctrine of res judicata is inapplicable. The doctrine is founded on policy considerations involving the concepts of finality and judicial economy, which must give way to the more important concerns for the health and safety of the individual patient and the general public that are at the heart of an involuntary retention or commitment proceeding. Based upon similar reasoning, however, I disagree with the majority’s transposition of general principles applicable in cases involving successive applications for habeas corpus relief to successive involuntary retention and/or commitment proceedings. In the case of successive applications for habeas corpus relief, it is the petitioner who is adversely affected by his own inexcusable neglect, since he will remain in custody even though his detention may be unlawful. By contrast, in a case where lawful grounds exist for the involuntary retention or commitment of a psychiatric patient, it is the individual patient and general public who may ultimately suffer the consequences of the release of a patient who is mentally ill and in need of involuntary care and treatment.
Due to the negligence, inattention or incompetence of an applicant in failing to present all available evidence at the first involuntary retention or commitment proceeding for a mentally ill patient in need of involuntary care and treatment, the majority would deny the patient that treatment unless and until his condition worsens or he commits some additional acts which would themselves justify his commitment. The scope of the potential harm increases dramatically in successive involuntary admission proceedings under Mental Hygiene Law § 9.37, involving a patient who has a mental illness for which immediate inpatient care and treatment in a *83hospital is appropriate and which is likely to result in serious harm to himself or others. Under the majority’s analysis, if the mental health official neglects to present available evidence of the patient’s homicidal or other violent behavior in the first proceeding, the patient cannot be committed in the absence of "evidence of a subsequent deterioration in the patient’s mental condition or of later overt acts suggestive of dangerousness”.
As long as the patient’s constitutional rights have not been violated, it is my view that an involuntary retention, commitment or admission which complies with the requirements of the Mental Hygiene Law should not be invalidated merely because an applicant in a prior proceeding neglected to present all of the available evidence concerning the patient’s mental condition. Legitimate concerns for the health, safety and welfare of the individual patient and the general public far outweigh whatever interest may be served by preventing successive proceedings. Accordingly, I would affirm Supreme Court’s judgment dismissing the writ of habeas corpus.
Mahoney, P. J., Yesawich, Jr., and Mercure, JJ., concur with Levine, J.; Casey, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts, without costs, writ of habeas corpus sustained.